DETAILED ACTION 
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on 8/4/22.  Applicant amended claims 1, 4-12, canceled claims 2, 3 and added new claims 13, 14.  Therefore, claims 1, 4-14 are currently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) INGENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it,in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specifications hall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre -AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
-In claim 1 of the amendment filed on 8/4/22, the applicants added the claimed combination including “said urea intake unit is configured to be activated to heat said urea solution when the temperature of said urea solution falls below said minimum threshold despite said conditioning device having been activated to heat said urea solution”, are considered new matter since the originally filed disclosure does not contain any support for the invention as now claimed.
Claims 4-14 are rejected by virtue of their dependence on claim 1. The amendment filed 8/4/22 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention. The added materials are not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically is closed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neufert (WO 9949957) in view of Gray (US 2016/0243000) and Yan et al. (US 2013/0055701).



With regard to claim 1:
Neufert discloses a tank for a urea solution, said tank (12) (Fig. 2) comprising at least one wall defining a closed volume configured to contain said urea solution, 
conditioning means (14) (Fig. 2) configured to maintain said urea solution within a preset temperature range between a maximum threshold and a minimum threshold (see translation, page 4, lines 158-161, page 5, lines 202-205, page 6, lines 213-218), said conditioning means (14) (Fig. 2) generating a heat flow adapted to maintain said urea solution within said range by converting an electric power supply of said conditioning means (14) (Fig. 2); said conditioning means comprise at least one Peltier cell (see translation, page 6, lines 213-223).
                
    PNG
    media_image1.png
    306
    598
    media_image1.png
    Greyscale



However, Neufert fails to specifically disclose that said at least one Peltier cell comprises a first plate in contact with said at least one wall of the tank and a second plate connected to said first plate on the opposite side of said at least one wall.


Gray teaches at least one Peltier cell, in that said at least one Peltier cell (23) comprises a first plate in contact with said at least one wall of a container (15) and a second plate (not numbered) connected to said first plate on the opposite side of said at least one wall (see Fig. 3 below).

    PNG
    media_image2.png
    319
    465
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neufert by using a Peltier cell comprising a first plate in contact with said at least one wall of the tank and a second plate connected to said first plate on the opposite side of said at least one wall as taught by Gray for effectively providing heat or cool the contents of the container (see Gray, par. [0042]).
However, the modified Neufert fails to disclose that it comprises a urea intake unit fluidically connected to a cooling circuit of an engine of said vehicle, wherein said urea intake unit can be activated to heat said urea solution when the temperature of said urea solution falls below said minimum threshold despite said conditioning device having been activated to heat said urea solution.
Yan teaches a urea tank having a urea intake port fluidically connected to a cooling circuit of an engine of said vehicle, wherein said urea intake port can be activated to heat said urea solution when the temperature of said urea solution falls below said minimum threshold (see par. [0024, 0032]) despite heating devices (113, 132, 124, 125) having been activated to heat said urea solution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neufert by activating a urea intake port fluidically connected to a cooling circuit of an engine of said vehicle to heat said urea solution when the temperature of said urea solution falls below said minimum threshold despite a heating device having been activated to heat said urea as taught by Yan for effectively heating the reductant tank (see par. [0024]).

With regard to claim 7:
The modified Neufert discloses the tank according to claim 1, Neufert further discloses that it comprises a sensor (not shown) configured to measure a physical quantity of said urea solution contained in said tank (12) (see translation, lines 202 of page 5 to lines 212 of page 6), and a control unit (26) (Fig. 1) configured to receive the signals measured by said sensor and to control said conditioning means (14) (Fig. 2) for adjusting the temperature of said urea solution when said measurement of said sensor exceeds a preset maximum and/or minimum threshold (see translation, lines 213-223 of page 6).

With regard to claim 8:
The modified Neufert discloses the tank according to claim 7, Neufert further discloses that said sensor is a temperature sensor (based on control signal T) (see translation, lines 202 of page 5 to line 212 of page 6).


With regard to claim 9:
The modified Neufert discloses the tank according to claim 8, Neufert further discloses said control unit (26) (Fig. 1) is the central control unit of said vehicle (see translation, page 5, lines 187-195).

With regard to claim 10:
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that said maximum threshold temperature ranges between 40°C and 55°C.
Since Neufert discloses that controlling the temperature within a predetermined temperature (see translation, page 6, lines 213-218), the general conditions of the claim are disclosed. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to claim 11:
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that the value of said minimum threshold temperature is 5°C.
Since Neufert discloses that controlling the temperature within a predetermined temperature (see translation, page 6, lines 213-218), the general conditions of the claim are disclosed. It is held that it is not inventive to discover the optimum workable range by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

With regard to claim 13:
The modified Neufert discloses the tank according to claim 1, Yan further teaches wherein the urea intake unit (127) is mounted along an exterior of the tank and the first plate is co-moulded with the at least one wall of the tank to form an integral structure (see Fig. 1, par. [0024]).

With regard to claim 14:
The modified Neufert discloses the tank according to claim 1, Gray further teaches wherein the first plate (23) and the second plate (not numbered) are parallel to one another with a thermoelectric connection layer disposed between the first plate and the second plate (see Fig. 3, par. [0021]).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Neufert (WO 9949957) in view of Gray (US 2016/0243000) and Yan et al. as applied to claim 1 above, and further in view of Yin (US 2019/0041105).
With regard to claim 4:
The modified Neufert discloses the tank according to claim 1; however, Neufert fails to disclose that said at least one Peltier cell comprises heat dissipation means configured to avoid an overheating of said second plate.
Yin teaches that one Peltier cell comprises heat dissipation means configured to avoid an overheating of a second plate (see par. [0004, 0017, 0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Neufert by using a Peltier cell comprising a heat dissipation means configured to avoid an overheating of said second plate as taught by Yin for providing a heat exchange structure for cooling fluid at a largely upgraded cooling efficiency (see Yin, par. [0005]).

With regard to claim 5:
The modified Neufert discloses the tank according to claim 4, Yin further teaches that said heat dissipation means comprise at least one finned surface connected to said second plate (see par. [0029]).

With regard to claim 6:
The modified Neufert discloses the tank according to claim 5, Yin further teaches that said heat dissipation means comprise ventilation means configured to favour the air passage through said finned surface (see par. [0029]).
  
Response to Arguments
Applicant's arguments filed on 8/4/22 have been fully considered and they are not deemed persuasive.  Applicant argues that Yan does not disclose heating via a urea intake unit.  The Office respectfully disagrees.  Yan teaches an urea intake unit fluidically connected to a cooling circuit of an engine via inlet port (127) and outlet port (128) (see Figs. 1, 4) and the reductant tank is heated when the temperature of said urea solution falls below said minimum threshold despite said conditioning device (heaters 113, 132, 124, 125) having been activated to heat said urea solution (see par. [0024, 0032]).

   					Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866.
The examiner can normally be reached on Monday -Friday from 8:30a.m. - 5:30p.m. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hitp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPT© Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571 -272- 1000.

/D.T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747